PER CURIAM.
In June, 1928, Matthew Johnson was sentenced on his pleas of guilty to indictments charging robbery under tho Code of the District of Columbia 1929, title 6, § 34, and to a third indictment charging assault with intent to commit robbery in violation of section 28 of the same title. The sentences imposed were ten years and eight years, respectively, on the first two indictments, and five years on the assault charge; the sentences to run consecutively in the order named. Ho appeals from an order denying his petition for the writ of habeas corpus.
It is enough .to say, since the first sentence of ten years imposed has not expired, that tho application for habeas corpus was premature. The question of the validity of tho other two sentences is not properly before us for consideration.
The judgment is affirmed.